Exhibit 10.1

AMENDED AND RESTATED

EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

This Amended and Restated Executive Officer Employment Agreement (this
“Agreement”) is being entered into as of March 4, 2015, and effective as of
April 1, 2015 (the “Effective Date”) by and between AMERISAFE, Inc., a Texas
corporation with its principal place of business in DeRidder, Louisiana (the
“Company”) and G. Janelle Frost, a competent individual of the lawful age of
majority who will principally render her services in DeRidder, Louisiana (the
“Employee”).

WITNESSETH:

WHEREAS, the Company and Employee currently are parties to a Restated Executive
Officer Employment Agreement, entered into as of March 22, 2012 (the “Prior
Agreement”);

WHEREAS, the Company and Employee desire to amend and restate the Prior
Agreement;

WHEREAS, this Agreement supersedes the Prior Agreement as of the Effective Date;
and

WHEREAS, Employee desires to induce the Company to continue to employ her and
Employee desires to continue to engage in an employment relationship with the
Company and the Company desires to induce Employee to continue her employment
with the Company and the Company desires to continue an employment relationship
with Employee under the specific terms and conditions as set forth below;

NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged and in exchange for the mutual
covenants and obligations contained in this Agreement, the Company and Employee
hereby covenant and agree as follows:

 

1. Employment.

 

  (a) The Company hereby agrees to employ Employee, and Employee hereby accepts
such employment with the Company, for the period set forth in Section 2 hereof,
subject to the terms and conditions hereinafter set forth.

 

  (b) Employee affirms and represents that she is under no obligation to any
former employer or other person or entity which is in any way inconsistent with,
or which imposes any restriction upon, Employee’s employment hereunder with the
Company, the employment of Employee by the Company, or Employee’s undertakings
under this Agreement.

 

2.

Term of Employment. Unless earlier terminated as provided in this Agreement, the
term of Employee’s employment under this Agreement shall be for a period
beginning on the Effective Date and ending on March 1, 2018; provided, however,
that



--------------------------------------------------------------------------------

this Agreement shall automatically renew for successive one year periods, unless
either party shall notify the other in writing not less than thirty (30) days
prior to the third anniversary date or any successive anniversary date that such
party does not intent to renew this Agreement. Such period, plus any annual
renewal periods, or, if Employee’s employment hereunder is earlier terminated as
provided herein and including termination pursuant to Section 9, or such shorter
period, is sometimes referred to herein as the “Employment Term”.

 

3. Duties. Employee shall be employed by the Company as its Chief Executive
Officer and President and shall endeavor in good faith to competently perform
such duties as inherent in Employee’s employment or any designated job position
or as specified by the Company and shall also perform and discharge such other
employment duties and responsibilities as the Board of Directors shall from time
to time reasonably determine, not inconsistent with Employee’s position as Chief
Executive Officer with the Company. Employee shall also comply with any By-Laws
of the Company, as applicable. Employee shall perform Employee’s duties
principally at the offices of the Company at 2301 Highway 190 West, DeRidder,
Louisiana, with such travel to such other locations from time to time as the
Board of Directors may reasonably request. Except as may otherwise be approved
in advance by the Board of Directors of the Company, and except during vacation
periods and reasonable periods of absence due to sickness, injury or disability,
Employee shall devote Employee’s full time throughout the Employment Term to the
services required of Employee hereunder; provided that the foregoing shall not
prohibit Employee from engaging in reasonable charitable, civic, and community
activities. Employee shall render Employee’s business services exclusively to
the Company and its subsidiaries and affiliate entities during the Employment
Term and shall use her good faith efforts, judgment and energy to improve and
advance the business and interests of the Company and its subsidiaries in a
manner consistent with the duties of Employee’s position. Employee shall
diligently, prudently, professionally, and responsibly perform her duties and
shall discharge her employment utilizing her best faith efforts and prudent
judgment with a high degree of proficiency and competency and for the exclusive
interest of the Company.

 

4. General Compliance, Code of Ethics and Conflicts of Interest.

 

  (a) Employee shall comply with all applicable laws and regulations (federal,
state and local) and shall comply with all applicable directives, orders, and
regulations of any governmental agency or regulatory body including federal,
state, and local agencies and bodies. Employee shall also comply with all
policies and procedures of the Company and directives of the Board of Directors.
Employee understands, acknowledges and agrees that she holds a position of trust
and that fiduciary duties and responsibilities may apply under applicable law
and that these duties and responsibilities may be continuing in nature, even
after separation from employment. Employee agrees to fully and faithfully
perform and discharge all such duties, responsibilities, and obligations.

 

  (b)

Employee has an obligation to act in an ethical manner in dealings with the
Company, with co-employees, with customers and any third party. In this regard,

 

- 2



--------------------------------------------------------------------------------

  Employee is required to be honest, forthright and to not take any action or
make statements or engage in any conduct which is unethical, improper or which
could create the appearance of impropriety. In addition, Employee shall not
engage in any conduct, take any actions or make statements which negatively
reflect upon Company or in any way harm or potentially cause harm to the
Company’s image, reputation or good will.

 

  (c) Employee must also ensure that she does not engage in any conflict of
interest. In this regard, Employee shall not engage in any activity or conduct
which is contrary to the exclusive interests of or in conflict with the
exclusive interests of the Company. All business opportunities presented to
Employee during the course and scope of her employment or while employed with
the Company are to be used for the benefit of the Company only. Further,
Employee shall not take any position contrary to the Company’s interests or
inconsistent with Employee’s employment with the Company.

 

5. EEO Compliance. Employee shall not engage in any conduct which constitutes or
which may be considered an unlawful employment practice or which violates or
could violate any employment practices, equal employment opportunity,
discrimination, or retaliation laws or regulations (federal, state, or local).
Employee acknowledges that the Company is an Equal Opportunity Employer and
prohibits all forms of unlawful discrimination in the terms and condition of
employment, it prohibits all forms of harassment, including sexual harassment,
and it prohibits retaliation against any employee who engages in protected
activity.

 

6. Salary and Bonus.

 

  (a) Salary. As compensation for the services to be performed by the Employee
hereunder during the Employment Term, the Company shall pay the Employee a base
salary at the annual rate of not less than Four Hundred Thousand and No/100s
Dollars ($400,000) (said amount, together with any increases thereto as may be
determined from time to time by the Compensation Committee of the Board of
Directors of the Company (the “Committee”) in its sole discretion, being
hereinafter referred to as “Salary”). Any Salary payable hereunder shall be paid
in regular intervals in accordance with the Company’s established and regular
payroll practices from time to time in effect, but in no event less than
monthly.

 

  (b) Bonus. Employee shall be eligible to receive bonus compensation from
Company for each fiscal year (or portion thereof) occurring during the
Employment Term in amounts, if any, as may be determined by the Committee in its
sole discretion, which may include performance-based criteria or annual
incentive plans to be established from time to time by such Committee in its
sole discretion, provided that any such Bonus so awarded shall be paid in the
calendar year following the year in which the services for which such Bonus is
awarded were performed.

 

- 3



--------------------------------------------------------------------------------

  (c) Long-Term Incentive Awards. Employee will be eligible to receive long-term
incentive awards for each fiscal year occurring during the Employment Term, in
amounts and subject to the terms and conditions, which may include
performance-based criteria, as determined by the Committee in its sole
discretion.

 

  (d) Withholding and Taxes. The payment of any Salary, Bonus, long-term
incentive awards and the payment of any separation pay pursuant to this
Agreement, shall be subject to applicable withholding and payroll taxes, and
such other deductions as may be required under the Company’s employee benefit
plans.

 

7. Other Benefits.

During the Employment Term, Employee shall:

 

  (a) be eligible to participate in all employee fringe benefits and pension,
retirement or profit sharing plans that may be provided by the Company for its
other senior executive officers in accordance with the provision of any such
plans, as the same may be in effect from time to time;

 

  (b) be eligible to participate in all medical and health plans or other
employee welfare benefit plans that may be provided by the company for its other
senior executive officers in accordance with the provisions of any such plans,
as the same be in effect from time to time;

 

  (c) be entitled to at least 23 vacation/personal days in each calendar year;
Employee shall also be entitled to all paid holidays given by the Company to its
other senior executive officers;

 

  (d) be entitled to sick pay and disability benefits in accordance with any
Company policy that may be applicable to other senior executive officers from
time to time;

 

  (e) be entitled to a car allowance consistent with established Company
practices as of the date hereof and which may be in effect from time to time;

 

  (f) be entitled to accrue earned and unused vacation time and carry such
unused time forward from year to year during the Employment Term, provided the
amount of accrued and unused time shall not exceed 200 hours at any time during
the term hereof; and

 

  (g) be entitled to reimbursement for all reasonable and authorized
out-of-pocket business expenses incurred by Employee in the performance of
Employee’s duties hereunder in accordance with Company policies and practices
that may be applicable to senior executive officers from time to time, provided
that such business expenses shall be reimbursed, if at all, not later than the
year following that in which such expenses are incurred, and that the amount of
expenses eligible for reimbursement during one taxable year may not affect the
amount of expenses eligible for reimbursement in another taxable year.

 

- 4



--------------------------------------------------------------------------------

8. Confidential Information. Employee hereby covenants, agrees and acknowledges
as follows:

 

  (a) Employee has and will have access to and will participate in the
development of or be acquainted with confidential and proprietary information
and trade secrets that directly or indirectly relate to the business, prospects,
operations and other aspects of the Company and any other present or future
subsidiaries and affiliates of the Company (collectively with the Company, the
“Companies”), including but not limited to (1) customer lists; the identity,
lists or descriptions of new or prospective customers; financial statements;
cost reports or other financial information; contract proposals or bidding
information, business plans; training and operations methods and manuals;
personnel records; software programs; reports and correspondence; and management
systems, policies or procedures, including related forms and manuals;
(2) information pertaining to future developments such as future marketing or
acquisition plans or ideas; and (3) all other tangible and intangible property,
which are used in the business and operations of the Companies but not made
public. The information and trade secrets relating to the business of the
Companies described hereinabove in this paragraph 8(a) are hereinafter referred
to collectively as the “Confidential Information”, provided that the term
“Confidential Information” shall not include any information (x) that is or
becomes publicly available (other than as a result of violation of this
Agreement by the Employee), or (y) that Employee receives or received on a
non-confidential basis from a source (other than the Companies or any of their
representatives) that is not prohibited from disclosing such information by a
legal, contractual or fiduciary obligation (provided, however that the Employee
shall not be deemed to be in violation of this clause 8(a)(y) unless she has
actual knowledge of any such obligation on the party of any such source).
“Confidential Information” also includes, but is in no way limited to: financial
information, budgets, general plans, business plans, data, trade secrets,
computer software, technical information, research and development, product and
service information, processes, insured lists, insured information, renewal and
expiration dates, pricing and underwriting information, processes, procedures
and standards, sales information, marketing information, bid information, job or
project information, contracts, purchasing information, data processing,
formulas, designs, drafts, drawings, systems, specifications, means, techniques,
compilations, intellectual property, inventions, developments and improvements,
operational methods, protocols, business strategies, market information, vendor
or supplier information, personnel matters and records and matters that are
sensitive, business, proprietary and confidential information. “Confidential
Information” also includes, but is in no way limited to, any other proprietary,
confidential or business information or documentation which is protected by or
which is otherwise defined as trade secrets under any federal or state trade
secret laws including, but in no way limited to, Louisiana’s Uniform Trade
Secrets Act (La.R.S. 51:1431, et seq.) or other applicable law.

 

- 5



--------------------------------------------------------------------------------

  (b) Employee agrees that she will not use, disclose, communicate, disseminate
or otherwise make known, directly or indirectly, any Confidential Information to
any person or entity not employed by or directly affiliated with the Company.
Additionally, Employee agrees that she will not use any Confidential Information
for the benefit of herself or for the benefit of any other person or entity that
is not employed by or affiliated with the Company or in any way that may be
directly or indirectly competitive with or detrimental to the interests of the
Company.

 

  (c) In the event that Employee receives an order or subpoena from a court of
competent jurisdiction and venue or an order or subpoena from a governmental
agency with jurisdiction and authority, Employee shall, within forty-eight
(48) hours of receipt of such order or subpoena, immediately notify, by
telephone communication and in writing, the Company’s President or General
Counsel and Employee shall provide the Company’s President or General Counsel
with a copy of any such order or subpoena and Employee shall notify Company’s
President or General Counsel of whether or not she intends to comply with the
order or subpoena and Employee shall cooperate with the Company in any action it
takes in order to protect its rights or to contest or dispute the disclosure of
Confidential Information pursuant to such order or subpoena.

 

  (d) Employee acknowledges and agrees that a remedy at law for any breach or
threatened breach of the provisions of this Section 8 would be inadequate and,
therefore, agrees that the Company shall be entitled to injunctive relief in
addition to any other available rights and remedies in case of any such breach
or threatened breach; provided, however, that nothing contained herein shall be
construed as prohibiting the Company from pursuing any other rights and remedies
available for any such breach or threatened breach.

 

  (e) Employee agrees that upon termination or separation of Employee’s
employment with the Company for any reason, Employee shall immediately return to
the Company all Confidential Information in Employee’s possession in whatever
form maintained (including, without limitation, computer disks and other
electronic and digital media).

 

  (f) The obligations of the Employee under this Section 8 shall, except as
otherwise provided herein, survive the termination of the Employment Term or the
termination or separation of Employee’s employment with the Company to the
maximum period allowed by applicable law.

 

9. Termination.

 

  (a) Employee’s employment hereunder shall be terminated upon the occurrence of
any of the following:

 

  (i) death of the Employee (Death);

 

  (ii)

Employee’s inability to perform her duties or the essential functions of her
job, with or without accommodation, on account of disability or incapacity

 

- 6



--------------------------------------------------------------------------------

  for a period of one hundred eighty (180) or more days, whether or not
consecutive, within any period of twelve (12) consecutive months (Disability);

 

  (iii) Company Termination for Cause (as defined herein);

 

  (iv) Company Termination Without Cause (as defined herein);

 

  (v) Employee Termination for Good Cause (as defined herein); or

 

  (vi) Employee Termination Without Good Cause (as defined herein).

 

  (b) As used in this Agreement, “Company Termination for Cause” shall mean a
termination of Employee’s employment by action of the Board of Directors at any
time, including during the Employment Term, based on any one or more of the
following:

 

  (i) Employee’s conviction, guilty plea or plea of nolo contendere to any
felony, or to any crime of moral turpitude;

 

  (ii) the willful misconduct of Employee, or the willful or continued failure
by Employee (except as a result of Disability or illness) to substantially
perform her duties to the Company, in either case which has a material adverse
effect on Company; or

 

  (iii) the willful fraud or material dishonesty of Employee in connection with
her performance of duties to the Company;

provided, however, that no Company Termination for Cause shall be deemed to have
occurred unless Employee is first given the opportunity to cure any acts or
omissions giving rise to a Company Termination for Cause (other than those acts
or omissions set forth in subsection 9(b)(i)) within 30 days of Employee’s
receipt of notice of such acts or omissions.

 

  (c) For purposes of this Agreement, “Employer Termination Without Cause” shall
mean a termination of Employee’s employment by the Company or the Company’s
nonrenewal of this Agreement for any reason or on any grounds other than a
“Company Termination for Cause.”

 

  (d) For purposes of this Agreement, “Employee Termination Without Good Cause”
shall mean a termination or resignation of employment by Employee or Employee’s
nonrenewal of this Agreement for any reason or for any grounds other than an
“Employee Termination for Good Cause.”

 

- 7



--------------------------------------------------------------------------------

  (e) For purposes of this Agreement, “Employee Termination for Good Cause”
shall mean Employee’s termination of or resignation from Employment or
Employee’s nonrenewal of this Agreement for any one or more of the following
reasons:

 

  (i) a material diminution in Employee’s authority, duties or responsibilities;

 

  (ii) a material reduction in Employee’s Salary;

 

  (iii) a material reduction in the Employee’s ability to earn an annual Bonus
that results in a material reduction in the total annual compensation Employee
may earn;

 

  (iv) a termination of Employee’s participation in employee benefits provided
or existing as of the Effective Date unless such termination of employee
benefits is applicable to all senior executive officers of the Company or unless
termination is required or directed under the terms and conditions of any
applicable benefit plans, summary plan descriptions, insurance policies or
applicable law;

 

  (v) the relocation of Employee’s principal place of employment to a location
more than 35 miles from Employee’s principal place of business; or

 

  (vi) a material breach by the Company of this Agreement or any other agreement
governing Employee’s employment by the Company;

provided, however, that Employee may not terminate or separate employment for
purposes of Employee Termination for Good Cause unless (i) within 60 days after
the date on which Employee obtains actual knowledge of the condition or event
giving rise to Employee Termination for Good Cause, Employee gives notice to the
Company that Employee does not wish to remain in the employ of the Company as a
result of such condition or event, (ii) the Company does not cure such condition
or event within 30 days after receiving the notice described in the preceding
clause (i), and (iii) Employee terminates employment within 180 days after the
date on which Employee obtains actual knowledge of the existence of such
condition or event. Any failure by Employee to terminate employment within such
180 day period after the initial existence of any condition or event giving rise
to Employee Termination for Good Cause shall constitute a waiver by Employee of
the Employee’s right to claim an Employee Termination for Good Cause as a result
of such condition or event.

 

  (f)

In the event that Employee’s employment is terminated at any time by a Company
Termination Without Cause or an Employee Termination for Good Cause, for a
eighteen month period following the effective date of such termination, the
Company shall pay monthly (as severance, termination pay, separation pay,
contract payout, compensation, or liquidated damages) (i) the monthly Salary
that would have otherwise been payable to the Employee during such period, and
(ii) an amount equal to one-twelfth of the average of the three Bonuses (other
than

 

- 8



--------------------------------------------------------------------------------

  any Bonuses granted to Employee under any plan or program that provides
incentive compensation based on a performance period of more than one year,
including any Long-Term Incentive Award granted under the AMERISAFE, Inc. 2012
Equity and Incentive Compensation Plan or any successor plan) most recently
awarded under 6(b) and under predecessor agreements (or, if less than three, the
average of all Bonuses awarded under 6(b) and under predecessor agreements).
Each such monthly payment shall be treated as a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be paid during such period in accordance with the Company’s then existing
payroll practices, methods, or pay periods. In addition, in the event that
Employee’s employment is terminated at any time by a Company Termination Without
Cause or an Employee Termination for Good Cause, the Company will pay or
reimburse Employee for a eighteen month period following such termination the
actual cost of COBRA continuing health coverage premiums, to the extent COBRA is
applicable and Employee elects COBRA continuing health coverage. In this regard,
if Employee is eligible for COBRA continuing health benefits and if Employee
timely elects COBRA continuing health care coverage, the Company will pay and/or
reimburse up to a maximum of eighteen months of COBRA continuing health care
coverage premiums provided that such COBRA premiums shall be reimbursed, if at
all, not later than the year following that in which such premiums are incurred,
and that the amount of premiums eligible for reimbursement during one taxable
year may not affect the amount of premiums eligible for reimbursement in another
taxable year. It shall be at Company’s option and discretion to either pay the
COBRA premiums directly or to reimburse Employee for premiums that Employee pays
for COBRA continuing health coverage. Any premiums or amounts due for COBRA
continuing health coverage beyond the eighteen month period referenced above
shall be at the sole cost and expense of Employee and will not be paid or
reimbursed by the Company. The above described obligations of the Company
(continuation of Salary and Bonus for a eighteen month period following and
payment of COBRA premiums for a eighteen month period following Company
Termination Without Cause or Employee Termination for Good Cause) shall be the
exclusive remedies and payment obligations and no other amounts or obligations
will be due and owing by the Company to Employee. In this regard, Company
Termination Without Cause and Employee Termination for Good Cause may be
effectuated at any time during the Employment Term or renewal and the only
amounts that Company will be obligated or required to pay are the amounts
calculated according to the formulas set forth above.

 

  (g)

Notwithstanding anything to the contrary expressed or implied herein, except as
required by applicable law and except as set forth in Section 9(f) above, the
Company shall not be obligated to make any payments to the Employee or on her
behalf of whatever kind or nature by reason of the Employee’s cessation of
employment (including, without limitation, by reason of a Company Termination
for Cause, Employee Termination Without Good Cause, Death or Disability), other
than (i) such amounts, if any, of Employee’s Salary and Bonus as shall be
accrued, earned and remained unpaid as of the effective date of employment

 

- 9



--------------------------------------------------------------------------------

  separation and (ii) such other amounts, if any, which may be then otherwise
payable to the Employee pursuant to the terms of the Company’s benefits plans or
pursuant to Section 7 above. Any Bonus amounts due the Employee following a
cessation of employment shall be paid following the end of the fiscal year at
the same time Bonus payments are made to other employees.

 

  (h) To the extent that a payment becomes due to Employee under this Agreement
by reason of Employee’s termination of employment, the term “termination of
employment” will have the same meaning as “separation from service” under
Section 409A of the Code. Notwithstanding anything to the contrary expressed or
implied herein, if the Company makes a good faith determination that a payment
under the Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A of the Code, (ii) is made to Employee by reason of her separation
from service and (iii) at the time such payment would otherwise be made Employee
is a “specified employee” within the meaning of Section 409A of the Code, the
payment will be delayed until the first day of the seventh month following the
date of such termination of employment to the extent required by Section 409A of
the Code.

 

10. Restrictive Covenants: Non-Competition and Non-Solicitation.

 

  (a) Introduction. The restrictive covenants set forth in this Agreement
prohibiting competition and solicitation shall apply during the “Restricted
Period,” as defined herein, in the “Restricted Area,” as defined herein.
Employee acknowledges and understands that one of the principal causes and
considerations of the Company employing or continuing to employ Employee in a
senior executive officer position is the restrictive covenants to which Employee
is obligated under this Agreement. Employee further acknowledges and agrees that
she will be granted access to and will be provided confidential, business and
proprietary information and trade secrets of the Company and that she will have
access to and will be provided confidential information and data to which only
senior executive officers have access and that the provision and access of such
information constitutes additional consideration in exchange for the restrictive
covenants contained herein. Additionally, the Company will continue to be
providing to Employee special and unique training opportunities and experience
and she will be obtaining knowledge, experience and skills through employment
with the Company that may not otherwise be obtained or acquired by Employee.

 

  (b) Restricted Period. For purposes of this Agreement, the “Restricted Period”
shall mean the Employment Term plus:

 

  (i) in the event that the employment of the Employee is terminated by a
Company Termination Without Cause or Employee Termination For Good Cause, a
period of eighteen months. As such, the Restricted Period would be the
Employment Term and duration of employment and would extend beyond termination
or separation for eighteen months; or

 

- 10



--------------------------------------------------------------------------------

  (ii) in the event that the employment of the Employee is terminated by the
Company by a Company Termination For Cause, or by Employee’s Termination Without
Good Cause, the Non-Compete Period shall expire upon the effective date of
Employee’s separation of employment; provided, however, in such event, the
Company shall have the exclusive option and absolute right of extending the
Restrictive Period for a period of eighteen months following the effective date
of the termination or separation of employment if Company: (1) delivers written
notice to the Employee irrevocably exercising such option before employment
termination or separation or within 180 days after employment separation or
termination and (2) agrees to pay and does pay the Employee the payments
provided for under Section 9(f) of this Agreement for such eighteen month
period. If Company exercises this option and right and complies with the
requirements for same, the Restrictive Period shall be extended beyond the
employment separation effective date for the eighteen month period designed and
Employee agrees and acknowledges that Employee is bound by such restrictive
covenants for the Restrictive Period.

 

  (c) Definition of Restricted Area. The term “Restricted Area” shall mean the
states, parishes, counties and municipalities designated in Attachment “A” which
is incorporated herein by reference as if copied in extension.

 

  (d) Business of the Company. Employee acknowledges and understands that the
“business” of the Company involves and relates to the underwriting of risks for,
the sale of and the servicing of workers’ compensation insurance, general
liability insurance and commercial and business insurance product lines and
related services. Employee further acknowledges, agrees and represents that she
understands and knows the business in which the Company is engaged and the
scope, activities and business pursuits involved in the business of the Company.
Employee further acknowledges and understands that the noncompetition and
nonsolicitation of customer restrictions in this Agreement prohibit the Employee
from engaging, in any capacity or any position, and from conducting any
activities or business similar to that of the Company or that is competitive
with the Company and as provided under the specific terms and conditions of this
Agreement.

 

  (e) Customers of the Company. For purposes of this Agreement, “customers”
shall include, but are not limited to, insured businesses, persons and entities
who have or have had insurance coverage with the Company and insurance agents
with whom Company has contracts, agreements, arrangements or any type of
business, insurance placement or working relationship. Employee acknowledges and
represents that Employee understands the nature of the Company’s customer
relationships and who and what comprises its customers.

 

- 11



--------------------------------------------------------------------------------

  (f) Non-Competition. During the Restricted Period, Employee shall not engage
in any of the following activities in the Restricted Area:

 

  (i) Carry on or engage in her own business (as a sole proprietor, corporation,
partnership, limited liability company, limited partnership or any other
business entity or business association) in competition with or similar to the
business of the Company.

 

  (ii) Carry on or engage in a competing business or work similar to or in
competition with the business of the Company as an employee, consultant, board
member, officer, manager, representative, contractor, consultant, subcontractor,
independent contractor or agent of any other person or entity or in any capacity
with or for any other person or entity.

 

  (iii) Acquire or have an interest in or an option or other right to acquire an
interest in any entity or business which is carrying on or engaging in a
competing business with the Company or in a business similar to that of the
Company. The term “an interest” shall include, without limitation, an interest
or right as a partner, shareholder, officer, director, member, general manager,
principal, limited partner, owner, trustee, financier, guarantor, surety,
mortgagee and lender.

 

  (iv) Accept or conduct any business or any transactions with any customer or
former customer of the Company or receive any compensation, remuneration or
consideration arising out of, related to or in any associated with any business
arrangement or relationship with any customer or former customer of the Company.

 

  (g) Non-Solicitation. During the Restricted Period, Employee shall not engage
in the following activities in the Restricted Area:

 

  (i) Solicit the customers of the Company.

 

  (ii) Solicit the customers or former customers of Employee.

 

  (iii) Accept business from any customer of the Company.

 

  (iv) Accept business from any customer or former customer of Employee.

 

  (v) Service accounts or business of any customers of the Company.

 

  (vi) Service accounts or business of any customers or former customers of
Employee.

 

  (vii) Solicit, induce or attempt to induce any employee of the Company to
leave the employ of the Company.

 

- 12



--------------------------------------------------------------------------------

  (h) Application. Company and Employee agree that (i) each of the actions
described in this Agreement constitute “carrying on and engaging in a business
similar to that of” Company and the “soliciting customers of” Company, as those
terms are used in La.R.S. 23:921, and (ii) this Agreement shall have the
broadest possible meaning and application as allowed under applicable law.
Additionally, any future amendment to La.R.S. 23:921 or decisions or rulings of
any court of competent jurisdiction which would expand the Company’s rights or
impose greater restrictions on Employee shall apply and shall be enforceable
herein. For purposes of this Agreement, the term “solicit” includes, but is in
no way limited to, any and all direct and indirect solicitation of business (by
Employee or through others) and the engagement in communications (through any
format or medium) for the purpose of or which would in any way facilitate or
attempt to generate business, services, work or other business activities with
the customer and this shall apply regardless of whether the customer initiates
the contact with Employee or Employee (or another person or entity) initiates
the contact with the customer.

 

  (i) Remedies. In the event of breach or threatened or attempted breach of any
provision of this Agreement by Employee, the parties recognize and acknowledge
that such a breach would cause irreparable harm to the Company or that the
Company may not have an adequate remedy at law and that the restrictive
covenants contained in this Agreement are “obligations not to do” and that the
Company shall not be required to prove irreparable injury in order to obtain
injunctive relief in the event of any breach or threatened breach of this
Agreement. Employee further agree and acknowledge that if there is any breach or
threatened breach of any one or more of the provisions of this Agreement, the
Company may, in addition to any other legal or equitable remedies which may be
available to it, (i) obtain a temporary restraining order, preliminary
injunction and permanent injunction to enjoin or restrain Employee from the
breach or threatened breach of any such provision or provisions without the
necessity of posting a bond and (ii) require Employee to account for and pay
over to the Company all compensation, profits, moneys, accruals, increments,
remuneration or any other benefits derived or received by Employee as a result
of any transactions or actions constituting a breach of any provision of this
Agreement. Company shall also be entitled to recover any damages, attorney’s
fees and costs incurred by it in any legal action or to obtain specific
performance of or to enforce this Agreement or to remedy any breach of this
Agreement. All such remedies in favor of the Company shall be cumulative and
shall not be exclusive. In the event that the Company takes any legal action to
enforce this Agreement or to remedy any breach of this Agreement, the Company
shall be entitled to recover and the Employee shall be liable for all attorney’s
fees, court costs and expenses incurred by the Company in any such action.

 

  (j)

Company Designation. As used in this Section 10, “Company” includes Amerisafe,
Inc., American Interstate Insurance Company, Silver Oak Casualty, Inc., American
Interstate Insurance Company of Texas, Amerisafe General Agency, Inc. and any
and all predecessor entities, successor entities, affiliate entities, parent
companies, assigns and subsidiaries. The parties acknowledge and

 

- 13



--------------------------------------------------------------------------------

  agree that the restrictive covenants in this Section 10 enure to the benefit
of and operate for the interest of all of the above-mentioned companies and
affiliates and said entities are expressly designated as third party
beneficiaries of this Section 10 and the restrictive covenants and obligations
imposed on Employee.

 

  (k) Construction Reformation and Severability. It is understood and agreed
that, should any portion of any clause or paragraph of this Section 10 be deemed
too broad to permit enforcement to its full extent, or should any portion of any
clause or paragraph of this Section 10 be deemed unreasonable, invalid or
unenforceable, then said clause or paragraph shall be reformed and enforced to
the maximum extent permitted by law. Additionally, if any of the provisions of
this Section 10 are ever found by a court of competent jurisdiction to exceed
the maximum enforceable (i) periods of time, (ii) geographic areas of
restriction, (iii) scope of noncompetition or nonsolicitation or
(iv) description of the Company’s business or customers, or for any other
reason, then such unenforceable element(s) of this Section 10 shall be reformed
and reduced to the maximum periods of time, geographic areas of restriction,
scope of noncompetition or nonsolicitation or description of the Company’s
business that is permitted by law. In this regard, any unenforceable,
unreasonable or overly broad provision shall be reformed or severed so as to
permit enforcement to the fullest extent permitted by law and reformation and
severability shall apply.

 

  (l) Reasonableness. Employee acknowledges, represents and agrees that the
restrictive covenants in this Section 10 are reasonable in nature, scope, time
and territory and in the terms and conditions set forth herein. Employee
acknowledges, represents and agrees that the Company has expended substantial
cost in training Employee and that the Company has provided him with access to
valuable information and has provided him with valuable experience. In addition,
Employee acknowledges, represents and agrees that the Company has placed
Employee in contact with its customers, and has made Employee part of its
business plans. Employee further acknowledges, represents and agrees that
Employee would not have obtained such training, experience, contacts and
information from other sources without the employment relationship with the
Company. Employee further acknowledges, represents and agrees that the foregoing
have occurred or resulted based on the Company’s reliance on these restrictive
covenants and Employee’s representations and obligations made herein. Employee
further acknowledges, represents and agrees that this Section 10 and the
obligations of Employee under these restrictive covenants are reasonable in
order to protect the legitimate interests of the Company. Employee further
acknowledges, represents and agrees that by virtue of her job position, she has
become an integral and influential component of the Company’s current and future
business plans. It is the Employee’s desire and intent that this Agreement be
given full force and effect. Employee further acknowledges and agrees that
enforcement of these restrictive covenants will not create an undue burden or
hardship on him and will not impair or prevent him from earning a livelihood
based on her own education, training, experience, qualifications, and skills.

 

- 14



--------------------------------------------------------------------------------

11. Assignment.

 

  (a) Neither this Agreement nor any right or interest hereunder shall be
assignable by the Employee or her beneficiaries or legal representatives without
the Company’s prior written consent; provided, however, that nothing in this
Section 11(a) shall preclude the Employee from designating a beneficiary to
receive any benefit payable hereunder upon her death or incapacity.

 

  (b) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar process or to assignment by operation of law, and
any attempt, voluntary or involuntary, to effect any such action shall be null,
void and of no effect.

 

  (c) Company shall have the right, without Employee’s consent, to assign this
Agreement and to assign any rights and obligations under this Agreement to any
person or entity including, but in no way limited to, any parent companies,
subsidiaries, affiliate entities, predecessors, and successors.

 

12. Binding Effect. Without limiting or diminishing the effect of Section 11
hereof, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
assigns.

 

13. Notices. All notices which are required or may be given pursuant to the
terms of this Agreement shall be in writing and shall be sufficient in all
respects if given in writing and (i) delivered personally, (ii) five business
days after being mailed by certified or registered mail, return receipt
requested and postage prepaid, (iii) sent via a nationally recognized overnight
courier, or (iv) sent via facsimile confirmed by certified or registered mail,
return receipt requested and postage prepaid, if to the Company at the Company’s
principal place of business, and if to the Employee, at her home address most
recently filed with the Company, or to such other address or addresses as either
party shall have designated in writing to the other party hereto.

 

14. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana, without regard to the
application of conflicts of laws principles. Employee consents to the
jurisdiction and venue of the 36th Judicial District Court, Beauregard Parish,
State of Louisiana and, alternatively, the U.S. District Court for the Western
District of Louisiana, Lake Charles Division.

 

15. Execution and Performance. Employee agrees and understands that this
Agreement is being executed, in whole or in part, in Beauregard Parish,
Louisiana. Additionally, performance of this Agreement is to be rendered, in
whole or in part, in Beauregard Parish, Louisiana. Employee further understands
and acknowledges that the employment relationship between Employee and the
Company is principally centered and based in Beauregard Parish, Louisiana.

 

- 15



--------------------------------------------------------------------------------

16. Severability. The Employee agrees that in the event that any court of
competent jurisdiction shall finally hold that any provision of this Agreement
is void or constitutes an unreasonable restriction against the Employee, this
Agreement shall not be rendered void but shall apply with respect to such extent
as such court may judicially determine constitutes a reasonable restriction
under the circumstances. If any part of this Agreement is held by a court of
competent jurisdiction to be invalid, illegible or incapable of being enforced
in whole or in part by reason of any rule of law or public policy, such part
shall be deemed to be severed from the remainder of this Agreement for the
purpose only of the particular legal proceedings in question and all other
covenants and provisions of this Agreement shall in every other respect continue
in full force and effect and no covenant or provision shall be deemed dependent
upon any other covenant or provision. Severability and reformation shall apply.

It is understood and agreed that should any portion of any clause or paragraph
of this Agreement be deemed too broad to permit enforcement to its full extent
or should any portion of any clause or paragraph of this Agreement be deemed
unreasonable, then said clause or paragraph shall be reformed and enforced to
the maximum extent permitted by law.

 

17. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

 

18. Entire Agreement; Modifications. This Agreement, with referenced Attachment
“A”, constitutes the entire and final expression of the agreement of the parties
with respect to the subject matter hereof and supersedes the Prior Agreement and
other prior and contemporaneous agreements, oral and written, between the
parties hereto with respect to the subject matter hereof. This Agreement may be
modified or amended only by an instrument in writing signed by both Employee and
the Chairman of the Committee , provided, however, that in light of the
uncertainty with respect to the proper application of Section 409A of the Code,
the Company reserves the right to make amendments to the Agreement as the
Company deems necessary or desirable solely to avoid the imposition of taxes or
penalties under Section 409A.

 

19. Counterparts and Multiple Originals. This Agreement may be executed in two
or more counterparts and in multiple originals, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

20. Interpretation. The Company and Employee have jointly participated in the
negotiations and drafting of this Agreement. In the event any question of intent
or interpretation arises, this Agreement shall be construed and interpreted as
if drafted by both parties.

 

21. References to Attachments. All attachments and other documents which are
referred to herein are hereby incorporated by reference as if copied at length
herein.

 

- 16



--------------------------------------------------------------------------------

22. Consultation and Acknowledgment. Employee acknowledges and agrees that
Employee has read and understands this Agreement and its effect, and that
Employee has had the opportunity to consult fully and freely with an attorney or
other advisor of her choice regarding this Agreement and to have an attorney or
advisor review and advise Employee with respect to this Agreement prior to her
entering into this Agreement. Employee further acknowledges that she has
carefully read this entire Agreement and understands the nature and extent of
the rights and obligations created by this Agreement and that she is entering
into this Agreement voluntarily and without coercion. Employee further
acknowledges that this Agreement is being entered into after due thought and
consideration and after a mutual and meaningful negotiation between the parties.

[signature page follows]

 

- 17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

AMERISAFE, INC.     By:

/s/ Jared Morris

Jared Morris

Lead Director

of the Board of Directors

EMPLOYEE:

/s/ G. Janelle Frost

G. Janelle Frost

 

- 18



--------------------------------------------------------------------------------

ATTACHMENT “A”

Employment Agreement

“Restricted Area”

The following states constitute the “Restricted Area” for purposes of the
Employment Agreement, including Section 10, entitled “Restrictive Covenants”,
entered into between the Company and the Employee:

States of Alabama, Alaska, Arkansas, California, Colorado, Delaware, Florida,
Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,
Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina,
Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota,
Tennessee, Texas, Utah, Vermont, Virginia, Washington, Wisconsin and Wyoming.

 

- 19